DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 03/29/2018.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 16 and 20 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11348057.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.
11348057						17/825852
1. A distributed robotic delivery system, comprising: a dispatch module executable on a server that is communicatively coupled to a database that includes information and pricing related to an item; a plurality of robotic delivery vehicles in a facility, the plurality of robotic delivery vehicles communicatively coupled to the dispatch module; a dispatch application executable on a client device that is communicatively coupled to the server, the dispatch application when executed: receives, from the server, an item cost to a user of the client device for an item; receives, from the server, a plurality of shipping costs respectively corresponding to a plurality of different types of shipping options for delivering the item to the user, each shipping cost corresponding to a type of robotic delivery vehicle; receives, from the server, one or more estimated acquisition factors for the item related to the user foregoing delivery of the item and personally acquiring the item, displays, on the client device, the item cost, plurality of shipping costs and one or more estimated acquisition factors, presents an input option via a user interface for the user to select a type of robotic delivery; and transmits, in response to a user selection of the input option, a message directing the dispatch module to deploy a selected one of the plurality of robotic delivery vehicles to deliver the item, wherein the dispatch module sends one or more commands to the facility based on the message to load the selected one of the plurality of robotic delivery vehicles with the item and dispatch the selected one of the plurality of robotic delivery vehicles to the user.  
1. A distributed robotic delivery system comprising: a dispatch module executable on a server and configured to deploy a selected one of a plurality of robotic delivery vehicles associated with a facility; a dispatch application executable on a client device that is communicatively coupled to the server, the dispatch application when executed: receives, from the server, suggested items for purchase, the suggested items selected by having a set of properties suitable for delivery by the selected one of the plurality of robotic delivery vehicles, wherein the set of properties includes product dimensions and weight; receives, from the server, item costs to be provided to a user of the client device for the suggested items; displays, on the client device, the item costs; and transmits a message directing the dispatch module to deploy the selected one of the plurality of robotic delivery vehicles to deliver one or more items of the suggested items selected by the user; wherein the dispatch module sends one or more commands to the facility based on the message to load the selected one of the plurality of robotic delivery vehicles with the one or more items and dispatch the selected one of the plurality of robotic delivery vehicles to the user.
2. The system of claim 1, wherein the dispatch application when executed further: receives a set of suggested items, from the server, the suggested items having a set of properties including product dimension and weight, compatible with the selected one of the plurality of robotic delivery vehicles; displays, on the client device, a listing of the suggested items, presents a user interface for the user to select at least one of the suggested items; and transmits, in response to a user selection, an indication of the at least one selection to the dispatch module, wherein the dispatch module sends one or more commands to the facility based on the indication to load the selected one of the plurality of robotic delivery vehicles with the at least one suggested product.  
2. The distributed robotic delivery system of claim 1, wherein the dispatch application when executed further: displays, on the client device, a listing of the suggested items along with the item costs; presents a second input option for the user to select at least one of the suggested items; and transmits, in response to a user selection, an indication of the at least one selection to the dispatch module, wherein the dispatch module sends the one or more commands to the facility based on the indication to load the selected one of the plurality of robotic delivery vehicles with the one or more items of the suggested items selected by the user.
3. The system of claim 2 wherein the set of suggested items is based on at least one of an identity of the user and a type of the item.  
3. The distributed robotic delivery system of claim 2 wherein the suggested items is further based on at least one of an identity of the user and a type of the one or more items of the suggested items selected by the user.	
4. The system of claim 1, where in the plurality of shipping options includes unmanned aerial vehicles, and autonomous ground vehicles.  
4. The distributed robotic delivery system of claim 1, wherein the plurality of robotic delivery vehicles comprise unmanned aerial vehicles and autonomous ground vehicles.
5. The system of claim 1, wherein the one or more estimated acquisition factors include at least one of an estimated drive time, a current weather condition, a current traffic condition and a time of day.  
5. The distributed robotic delivery system of claim 1, wherein the dispatch application when executed further displays one or more estimated acquisition factors comprising at least one of an estimated drive time, a current weather condition, a current traffic condition and a time of day.
6. The system of claim 5, wherein the dispatch module is communicatively coupled to one or more databases holding information regarding current weather conditions and current traffic conditions.  
6. The distributed robotic delivery system of claim 5, wherein the dispatch module is communicatively coupled to one or more databases holding information regarding current weather conditions and current traffic conditions.
7. The system of claim 1, wherein the plurality of shipping costs include discounting based on a shared cost for a plurality of deliveries in a same geographic region.  
7. The distributed robotic delivery system of claim 1, wherein the dispatch application when executed additionally displays a plurality of shipping costs respectively corresponding to a plurality of different types of shipping options for delivering the suggested items to the user, each shipping cost corresponds to a type of a robotic delivery vehicle.
8. The system of claim 1, wherein the dispatch application is a mobile device application.  
8. The distributed robotic delivery system of claim 7, wherein the plurality of shipping costs include discounting based on a shared cost for a plurality of deliveries in a same geographic region.
9. A method for dispatching robotic delivery vehicles, comprising: receiving, from a server, with a client device, an item cost to a user of the client device for an item;   receiving, from the server, with the client device, a plurality of shipping costs respectively corresponding to a plurality of different types of shipping options for delivering the item to the user, each shipping cost corresponding to a type of robotic delivery vehicle; receiving, from the server, with the client device, one or more estimated acquisition factors for the item related to the user foregoing delivery of the item and personally acquiring the item, displaying, on the client device, the item cost, plurality of shipping costs and one or more estimated acquisition factors, presenting on the client device an input option via a user interface that enables the user to select a type of robotic delivery; and transmitting, in response to a user selection of the input option, a message directing the server to deploy a selected one of a plurality of robotic delivery vehicles to deliver the item, wherein the server sends one or more commands to the facility based on the message to load the selected one of the plurality of robotic delivery vehicles with the item and dispatch the selected one of the plurality of robotic delivery vehicles to the user.  
11. A method for dispatching robotic delivery vehicles, comprising: receiving, at the dispatch application from a server communicatively coupled to the dispatch application, suggested items for purchase, the suggested items selected by having a set of properties suitable for delivery by a selected one of a plurality of robotic delivery vehicles, wherein the set of properties includes product dimensions and weight; receiving, at the dispatch application from the server, item costs to be provided to a user for the suggested items; displaying, by the dispatch application on the client device, the item costs; and transmitting a message directing the server to deploy the selected one of the plurality of robotic delivery vehicles to deliver one or more items of the suggested items selected by the user, wherein the server sends one or more commands to a facility based on the message to load the selected one of the plurality of robotic delivery vehicles with the one or more items of the suggested items selected by the user and dispatch the selected one of the plurality of robotic delivery vehicles to the user.
10. The method of claim 9, further comprising: receiving, from the server, at the client device, a set of suggested items, the suggested items having a set of properties including product dimension and weight, compatible with the selected one of the plurality of robotic delivery vehicles; displaying, on the client device, a listing of the suggested items, presenting a user interface generated for the user to select at least one of the suggested items; and transmitting, in response to a user selection, an indication of the at least one selection to the server, wherein the server sends one or more commands to the facility based on the indication to load the selected one of the plurality of robotic delivery vehicles with the at least one suggested product.  
12. The method of claim 11, further comprising: displaying, on the client device, a listing of the suggested items along with the item costs; presenting a second input option for the user to select at least one of the suggested items; and transmitting, in response to a user selection, an indication of the at least one selection to a dispatch module; wherein the dispatch module sends the one or more commands to the facility based on the indication to load the selected one of the plurality of robotic delivery vehicles with the at least one selected item.
11. The method of claim 10 wherein the set of suggested items is based on at least one of an identity of the user and a type of the item.  
13. The method of claim 12, wherein the suggested items is further based on at least one of an identity of the user and a type of the one or more items of the suggested items selected by the user.
12. The method of claim 9, wherein the plurality of shipping options includes unmanned aerial vehicles and autonomous ground vehicles.  
14. The method of claim 11, wherein the plurality of robotic delivery vehicles comprise unmanned aerial vehicles and autonomous ground vehicles.
13. The method of claim 9, wherein the one or more estimated acquisition factors include at least one of an estimated drive time, a current weather condition, a current traffic condition and a time of day.  
15. The method of claim 11, wherein the dispatch application when executed further displays one or more estimated acquisition factors comprising at least one of an estimated drive time, a current weather condition, a current traffic condition and a time of day.
14. The method of claim 13, wherein the server is communicatively coupled to one or more databases holding information regarding current weather conditions and current traffic conditions.  
16. The method of claim 15, wherein the dispatch module is communicatively coupled to one or more databases holding information regarding current weather conditions and current traffic conditions.

15. The method of claim 9, wherein the plurality of shipping costs include discounting based on a shared cost for a plurality of deliveries in a same geographic region.  
17. The method of claim 11, further comprising displaying, by the dispatch application, a plurality of shipping costs respectively corresponding to a plurality of different types of shipping options for delivering the suggested items to the user, each shipping cost corresponds to a type of a robotic delivery vehicle.
16. A mobile device application for dispatching robotic delivery vehicles, the mobile device application when executed on a mobile device: receiving, from a server, an item cost and an item description of an item to a client device; receiving, from the server, a plurality of shipping costs respectively corresponding to a plurality of different types of shipping options for delivering the item, each shipping cost corresponding to a type of robotic delivery vehicle; receiving, from the server, one or more estimated acquisition factors for the item related to the user foregoing delivery of the item and personally acquiring the item, displaying, on the client device, the item cost, the item description, plurality of shipping costs and one or more estimated acquisition factors; presenting an input option via a user interface for the user to select a type of robotic delivery; and transmitting, in response to a user selection of the input option, a message directing the server to deploy a selected one of a plurality of robotic delivery vehicles to deliver the item, wherein the server sends one or more commands to a facility to load the selected one of the plurality of robotic delivery vehicles with the item and dispatch the selected one of the plurality of robotic delivery vehicles to the user.  
11. A method for dispatching robotic delivery vehicles, comprising: receiving, at the dispatch application from a server communicatively coupled to the dispatch application, suggested items for purchase, the suggested items selected by having a set of properties suitable for delivery by a selected one of a plurality of robotic delivery vehicles, wherein the set of properties includes product dimensions and weight; receiving, at the dispatch application from the server, item costs to be provided to a user for the suggested items; displaying, by the dispatch application on the client device, the item costs; and transmitting a message directing the server to deploy the selected one of the plurality of robotic delivery vehicles to deliver one or more items of the suggested items selected by the user, wherein the server sends one or more commands to a facility based on the message to load the selected one of the plurality of robotic delivery vehicles with the one or more items of the suggested items selected by the user and dispatch the selected one of the plurality of robotic delivery vehicles to the user.
17. The mobile device application of claim 16, that when executed on the mobile device further: receives, from the server, a set of suggested items, the suggested items having a set of properties including product dimension and weight, compatible with the selected one of the plurality of robotic delivery vehicles; displays, on the client device, a listing of the suggested items, presents a user interface for the user to select at least one of the suggested items; and transmits, in response to a user selection, an indication of the at least one selection to the server.  
2. The distributed robotic delivery system of claim 1, wherein the dispatch application when executed further: displays, on the client device, a listing of the suggested items along with the item costs; presents a second input option for the user to select at least one of the suggested items; and transmits, in response to a user selection, an indication of the at least one selection to the dispatch module, wherein the dispatch module sends the one or more commands to the facility based on the indication to load the selected one of the plurality of robotic delivery vehicles with the one or more items of the suggested items selected by the user.
18. The mobile application of claim 16, wherein the plurality of shipping options includes unmanned aerial vehicles and autonomous ground vehicles.  
4. The distributed robotic delivery system of claim 1, wherein the plurality of robotic delivery vehicles comprise unmanned aerial vehicles and autonomous ground vehicles.
19. The mobile device application of claim 16, wherein the plurality of shipping options includes unmanned aerial vehicles, and autonomous ground vehicles.  
4. The distributed robotic delivery system of claim 1, wherein the plurality of robotic delivery vehicles comprise unmanned aerial vehicles and autonomous ground vehicles.
20. The mobile device application of claim 16, wherein the one or more estimated acquisition factors include at least one of an estimated drive time, a current weather condition, a current traffic condition and a time of day.  
15. The method of claim 11, wherein the dispatch application when executed further displays one or more estimated acquisition factors comprising at least one of an estimated drive time, a current weather condition, a current traffic condition and a time of day.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174